Title: From George Washington to Clement Biddle, 28 May 1797
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 28th May 1797

The business I shall have to transact in Philadelphia will, more than probable, be of so piddling & trifling a nature, as to produce more trouble, than profit from the Commission, to whomsoever undertakes it. Notwithstanding (this being premised) as it has always been done by you, while I was not myself in Philadelphia as a Resident[,] I could not think of applying to another without first enquiring whether it would be agreeable to you to engage in it on the usual terms or not.
If you answer in the affirmative, the first thing I should require of you would be to receive the Interest of my certificates at the Treasury, or Bank of the United States; amounting to about one hundred dollars pr quarter; one of which became due the 31st of Mar. last, and the rest will be so in succession: and (as I am not acquainted with the form) that you would send a Power of Attorney for me to execute, thereby enabling you to do this. From this fund I would then ask you to send the things mentioned in the enclosed Memorandum. I am—Dear Sir Your Obedient Hble Servt

Go: Washington

